Title: From John Adams to William Tudor, 14 August 1776
From: Adams, John
To: Tudor, William


     
      Dear sir
      Philadelphia August 14. 1776
     
     By a Return from the Adjutant General of the 10. instant, I see a new Brigade, makes its appearance, under the Title of General Fellow’s Brigade, composed of Coll. Holman’s Coll. Smith’s, and Coll. Carys Regiments, making in the whole 1544 Men. These I conclude are from the Massachusetts.
     Neither the Council, nor the House nor any Individual, of our Province, have ever mentioned one Word, in any of their Letters of these Troops or any one of their officers, an omission, like a thousand others, which have given me, much Uneasiness.
     I must therefore make Use of my Friends at New York to gain a little Information, which the Province, from Regard to its own Interest and Honour, if they had no Regard to me, and their other Delegates, here, ought to have given, of Course, without giving Us the Trouble of Writing Letters to obtain.
     Let me beg of you, Sir, to make the earliest Enquiry concerning these officers, their Characters, the Parts of the Province from whence they came, and the Kind of Troops under their Command, and as I see the Regiments are not full, whether any more Recruits are expected to fill them. I have a Suspicion that Coll. Smith may be my Brother, but have never had the least Intimation of it, from any of my Friends.
     We have nothing new, but the Arrival of a large ship from Havre de Grace, with a very valuable Cargo of Duck, Powder, Lead, and dry Goods. This is all which has happened here to distinguish the Anniversary of the 14 August, the Birth day of American Independence.
     Pray let me know if Major Austin is at New York, and how the new Promotions of General Officers is relished in the Army. I am, your Friend & servant,
     
      John Adams
     
    